Citation Nr: 0637648	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder prior to April 19, 2002, and to a 
rating in excess of 50 percent on and after April 19, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1991 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
major depressive disorder with an evaluation of 10 percent 
effective November 16, 1998.  

In a rating decision dated in February 2002 the RO increased 
the evaluation for major depressive disorder from 10 percent 
to 30 percent effective November 16, 1998.

In June 2002 the veteran testified at a Board hearing held in 
Montgomery, Alabama.  A transcript of that hearing has been 
made a part of the record.

In July 2003 the Board remanded the case for additional 
development.  While the case was in remand status, the RO 
increased the evaluation for major depressive disorder from 
30 percent to 50 percent, effective April 19, 2002.

In March 2005 the Board again remanded the matter for 
additional development.  The case was returned to the Board 
in August 2006.


FINDINGS OF FACT

1.  Prior to April 19, 1992, the veteran's major depressive 
disorder was not productive of symptoms such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.

2.  The veteran's major depressive disorder is not productive 
of symptoms such as obsessional rituals that interfere with 
routine activities; impaired impulse control; intermittently 
illogical, obscure, or irrelevant speech; near- continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; spatial 
disorientation; and neglect of personal appearance and 
hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to April 19, 2002, for major depressive disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9434 (2005).

2.  The criteria for a rating in excess of 50 percent since 
April 19, 2002, for major depressive disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.126. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms such as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

The symptoms cited above for the 50 percent, 70 percent, and 
100 percent ratings follow the phrase "such symptoms as" 
which indicates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, the Board is not required to find the presence 
of all, most, or even some, of the enumerated symptoms for 
any particular rating.  The list of symptoms merely provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  The Board must consider all symptoms of the 
veteran's condition which affect the level of occupational 
and social impairment.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002). 

A global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate well functioning and meaningful 
interpersonal relationships.  GAF scores ranging between 71 
to 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

The Board observes that the words "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary 871 (3d Coll. 
ed. 1988).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


Analysis.  The evidence of record includes the service 
medical records, reports of VA examinations; VA treatment 
records dating from August 1999 to October 2005; the 
veteran's June 2002 hearing testimony; and written statements 
from the veteran.

A compensation and pension (C&P) examination done by VA in 
November 2001 reflects that the veteran was crying and in a 
"lethargic situation."  Affect was restricted, although 
speech rate and rhythm were regular.  Judgment, insight, and 
memory were fair.  The veteran was also noted to be 
"oriented to time, person and place."  No auditory or 
visual hallucinations, no suicidal or homicidal ideation, no 
delusions, no obsessions, and no compulsions were detected.  
Diagnosis was "major depressive disorder, moderate 
severity," with GAF at 65.

The report of an examination for disability evaluation 
purposes done in April 2003 reflects that the veteran 
reported "feeling as if somebody is choking me."  She was 
tearful during the interview and observed as having 
constricted affect and withdrawn psychomotor functioning; 
however, speech rate and rhythm were regular, and judgment, 
insight, and memory were fair.  The examiner also found no 
loosening of association, flight of ideas, auditory 
hallucinations, suicidal or homicidal ideation, delusions, 
tangentiality, circumstantiality, or thought blocking.  
Diagnosis was "major depressive disorder, moderate to 
severe," with GAF at 55.  

In May 2006 the veteran underwent another C&P psychiatric 
examination.  Upon query the veteran advised that she had 
left her job to have to have her baby.  She reported some 
difficulties getting along with co-workers, and added that 
she has impulses to hurt others, but said that she would 
never do it.

During the examination the veteran was tearful and reported 
"a lot of pain and rage inside of her," but was alert and 
oriented "times 4."  Eye contact was fair.  Insight and 
judgment were adequate.  Mood was depressed, and affect 
constricted; however, thought processes were coherent, and 
there was no evidence of delusional thinking or paranoia.  
The veteran also denied auditory or visual hallucinations.  
According to the examiner, the veteran "also reported some 
paranoia on the job," and reports a lot of "just depressed 
feelings, low energy and low concentration."  The examiner 
also noted that the veteran is able to separate fantasy from 
reality.  Diagnosis was "major depressive disorder, history 
of post-partum depression," with GAF at 50.  According to 
the examiner, the veteran is independent in her activities of 
daily living. 

In addition to C&P findings, VA treatment records dated prior 
to April 19, 1992, indicate that the veteran suffered from 
low energy, isolation, poor sleep, emptiness, intense 
fearfulness, and panic.  Even so, she was describing as goal 
directed; able to interact and relate to others without 
difficulty; and as having good contact with reality.  
Treatment records during this time also reveal no evidence of 
delusional thinking or hallucinatory experiences, and contain 
the following GAF scores:

         GAF		DATE
        65 - 70		November 2001
75		August 2001
75		July 2001
60		July 2001

Treatment records dated after April 19, 2002, describe the 
veteran as tearful and anxious, with limited insight and 
judgment.  She is also described as having low energy, with 
GAF of 58 in July 2002.  Even so, she denies suffering from 
auditory or visual hallucinations, or suicidal ideation, and 
is described as having good contact with reality, although in 
May 2005 she admitted to "feeling a bit paranoid and not 
being able to identify what is real at times."  Treatment 
notes dated in January 2005 describe her as "at times" 
irritable and sad, and as having crying spells at least once 
per week.


Analysis.  Treatment records dated prior to April 19, 2002, 
confirm that the veteran suffered from occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, low energy 
level, listlessness, and sleep impairment; however, the 
record contains no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  In fact, the evidence indicates that the veteran's 
GAF scores for the time period August 1999 to April 2002 
ranged from 60 to 75, which is indicative of at most mild 
symptomatology.  Accordingly, a rating in excess of 
30 percent prior to April 19, 2002, is not warranted.  38 
C.F.R. § 4.130, Diagnostic Code 9434.

Treatment records dated after April 19, 2002, reflect a 
decline in global functioning, with documented GAF scores 
between 50 to 60.  While this evidence shows that the veteran 
may have disturbances of motivation and mood as well as some 
difficulty in establishing and maintaining effective work and 
social relationships, the record contains no post-service 
evidence of symptoms indicative of serious impairment in 
social, occupational, or school functioning that would 
warrant an evaluation of 70 percent.  For instance, the 
record contains no evidence of obsessional rituals or 
impaired impulse control.  The veteran's speech is regular, 
and her insight and judgment are adequate.  In addition, her 
ability to establish and maintain effective social 
relationships is demonstrated by her continued marriage and 
mothering of three small children.  The evidence also 
suggests that she is able to keep a job, particularly in view 
of the fact that she was not fired, but chose to leave her 
most recent job due to childbirth.  Moreover, she 
consistently denies suicidal or homidical ideation, and 
displays no evidence of hallucinations, delusional thinking, 
or loss of contact with reality.  Based on all of the 
evidence of record, a rating in excess of 50 percent is not 
warranted at this time.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to her major depressive disorder, that would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  The case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in December 2002, May 2005, 
and April 2006 essentially satisfied the duty to notify 
provisions.  SMRs and VA treatment records have been obtained 
and made a part of the file.  In addition, the veteran has 
been accorded multiple VA examinations for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  To the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for major 
depressive disorder prior to April 19, 2002, and in excess of 
50 percent since April 19, 2002, is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


